Title: From Thomas Jefferson to Daniel Bradley, 19 January 1806
From: Jefferson, Thomas
To: Bradley, Daniel


                        
                            Sir
                            
                            Washington Jan. 19. 06.
                        
                        I recieved last night only your favor of Dec. 26. and percieving by the delay it has incurred that there is
                            some inexactitude in the conveyance by post between us, I think it safest not to commit the money for you to this letter,
                            but to lodge it with mr Lewis Deblois a merchant of Alexandria, with which place I presume you must have daily relations.
                            I am perfectly disposed to make you the allowance, beyond that of the law, which is thought reasonable, having no means of
                            judging myself. I collect from your letter that about 15. D. in addition to the legal charges therein mentioned will be
                            equal to what is at any time given: I therefore inclose 35. Dollars to mr Deblois and an order on him for that sum.
                            Accept my salutations & thanks for your attentions in this business.
                        
                            Th: Jefferson
                            
                        
                    